Citation Nr: 9930081	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-47 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for inactive pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1948 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 1997, the Board denied the veteran's claim seeking a 
rating higher than 50 percent for inactive non-pulmonary 
tuberculosis (i.e., a back condition); consequently, that 
issue is no longer before the Board.  The Board remanded 
other claims by the veteran seeking a rating higher than 30 
percent for inactive pulmonary tuberculosis (TB) and a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected conditions.  Following 
completion of the development requested by the Board, and 
readjudication of the remanded claims, the RO continued to 
deny the benefits requested, so the claims were returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been service connected for pulmonary TB 
since the day following his discharge from the military; 
while the condition was in the active disease process, 
advanced lesions were diagnosed; the medical evidence of 
record shows that the condition has been inactive since 1954.

3.  The veteran also has significant respiratory impairment 
due to chronic obstructive pulmonary disease (COPD), which is 
not service connected.



4.  According to the more recent medical evidence of record, 
the veteran's lungs are clear to percussion and auscultation; 
chest X-rays reveal blunted right costophrenic angle and loss 
of volume on the right and chronic minimal infiltrate in the 
right upper and left lower lobe areas; pulmonary function 
tests reveal an overall forced vital capacity (FVC) of 48 
percent of predicted value, a forced expiratory volume in one 
second (FEV-1) of 43 percent of predicted value, a FEV-1/FVC 
ratio of 61 percent of predicted value, and a diffusion 
capacity of the lung for Carbon Monoxide (DLCO) of 47 percent 
of predicted value; there also is a medical opinion of record 
indicating that 50 percent of his overall respiratory 
impairment is due to his service-connected pulmonary TB and 
lung resection.

5.  The veteran's service-connected pulmonary TB is evaluated 
as 30 percent disabling, and his service-connected inactive 
non-pulmonary tuberculosis (back condition) is evaluated as 
50 percent disabling, for a combined rating of 70 percent.

6.  The veteran had a year of college education; he retired 
in February 1980, following extended sick leave in 1978 and 
1979, after working for more than twenty two years as a 
manager with a state commission.

7.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment that is consistent with his level of 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for the 
pulmonary TB have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.41, 4.96, 4.97 
Diagnostic Codes 6721, 6844 (1999).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Background

A March 1952 VA hospitalization report indicates that the 
veteran was hospitalized during service for back pain.  At 
that time, chest X-rays revealed active far advanced 
pulmonary tuberculosis.  His final diagnosis in March 1952 
was bilateral, active, far advanced pulmonary tuberculosis 
(TB), and tuberculosis of the lumbar vertebra (back 
condition).  Based on the medical findings, a May 1952 rating 
decision granted service connection for the tuberculosis.  
Effective from the first day following his date of separation 
from service, a 100 percent evaluation was assigned for 
chronic, far advanced, active pulmonary tuberculosis, under 
the provisions of Diagnostic Code 6701, and a 100 percent 
evaluation was assigned for tuberculosis of the lumbar spine, 
under the provisions of Diagnostic Code 5001.  

The veteran's VA hospitalization reports for May 1952 to 
January 1954 show that he underwent surgery to include a 
right upper lobectomy, segmental resection of a portion of 
the left upper lobe, and spinal fusion of D-11 to L-4 for 
tuberculosis of the spine.  Upon discharge on January 22, 
1954, the veteran was diagnosed with pulmonary tuberculosis, 
far advanced and inactive, which was described as treated and 
improved.  In addition, the veteran was diagnosed with 
tuberculosis of the L1 and L2 vertebra, which was treated 
with spinal fusion and noted as improved.  

Based on the foregoing medical reports, the RO, in a March 
1954 rating decision, reduced the veteran's evaluation 
gradually over a period of time.  Under the provisions of 
Diagnostic Code 6721, the RO continued the veteran's 100 
percent evaluation for chronic, far advanced, inactive 
pulmonary tuberculosis through January 21, 1956, the date two 
years after which his pulmonary tuberculosis became inactive; 
a 50 percent evaluation from January 22, 1956, to January 21, 
1960, a date six years after the date of inactivity; and a 30 
percent evaluation from January 22, 1960, which is his 
current rating.

The veteran's private and VA outpatient treatment records for 
1984 to 1993 reflect treatment primarily for chronic low back 
and shoulder pain, eye problems, and hypertension.  A private 
X-ray taken of the veteran's chest in February 1992 revealed 
evidence of some pleuro-parenchymal reaction at the left 
base.  A private X-ray taken of the chest in December 1992 
revealed no evidence of infiltrate or consolidation in either 
lung.  A July 1994 letter from the veteran's private 
physician pertains to the veteran's back disorder and does 
not mention any complaints or findings pertaining to the 
veteran's pulmonary tuberculosis.  

The report of the veteran's August 1996 VA examination notes 
complaints of shortness of breath on fast walking, walking 
slowly up to a block, and on climbing a flight of stairs.  He 
related experiencing occasional wheezing at night and denied 
cough and sputum.  He gave a history of 58 pack years of 
smoking.  Examination of the lungs revealed bilateral 
vesicular breath sounds with no adventitious sounds.  There 
was no left parasternal heave or accentuation of P2 (pulmonic 
second heart sound) to suggest right ventricular hypertrophy 
or pulmonary hypertension.  A chest X-ray showed an ill-
defined opacity over the right mid upper lung.  There was a 
tiny opacity in the left lung base, compatible with 
infiltrate and/or atelectasis.  Blunting of the right lateral 
costophrenic angle was shown, which was thought to have been 
possibly related to pleural effusion versus pleural 
thickening.  Pulmonary function tests (PFT's) revealed a FVC 
of 73 percent of predicted value and a FEV-1 of 52 percent of 
predicted value.  The examiner noted that the FVC was mildly 
reduced, that the FEV-1 was moderately reduced, meaning that 
the FEV-1/FVC ratio also was reduced, for an overall 
assessment of moderate obstructive impairment.

The report of the veteran's August 1997 VA examination notes 
his chief complaint was a 25 to 30-year history of shortness 
of breath, which comes on walking a half block and lying 
down, and which had worsened in the last seven to eight 
years.  He did not have cough or sputum production or 
hemoptysis.  Examination of his lungs revealed them to be 
clear to percussion and auscultation.  Chest X-ray revealed 
blunted right costophrenic angle and loss of volume on the 
right and chronic minimal infiltrate in the right upper and 
left lower lobe areas.  The examiner noted that the lungs 
were essentially unchanged from the X-rays taken in August 
1996.  The structural changes were of old tuberculosis and 
resection.  The examiner noted that the results of the PFT's 
revealed moderate to severe restrictive and severe 
obstructive impairment as manifested by a FVC of 48 percent 
of predicted value, a FEV-1 of 43 percent of predicted value,
a FEV-1/FVC ratio of 61 percent, and a DLCO of 47 percent of 
predicted value.  The diagnoses included inactive pulmonary 
tuberculosis, status post lung resection.  The examiner noted 
that both of those conditions resulted in restrictive 
impairment with loss of 53 percent of lung function.  The 
examiner also diagnosed moderate to severe COPD.  Based on 
the results of his clinical evaluation of the veteran, and a 
review of his pertinent medical history, the VA examiner 
indicated that the veteran has restrictive impairment of lung 
function, loss of 53.0 percent function, secondary to his 
pulmonary tuberculosis and lung resection.  The examiner also 
indicated that the veteran has obstructive respiratory 
impairment secondary to his COPD.  The examiner concluded 
that 50 percent of the veteran's reduction in lung function 
is due to his service-connected pulmonary tuberculosis and 
lung resection.



B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim seeking a higher rating for his pulmonary TB is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed, including the development 
requested in the Board's July 1997 remand, and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran was granted service connection for pulmonary TB 
effective from the day after his discharge from the military 
in 1952.  The condition initially was rated as 100 percent 
disabling.  However, after being discharged from the hospital 
in January 1954, when, by all indications, the condition was 
no longer active, the rating for it was gradually reduced 
during the ensuing years-first to 50 percent, and later to 
the current level of 30 percent.

The veteran's pulmonary disability is rated under 38 C.F.R. 
§§ 4.96 and 4.97, which pertain to respiratory disorders.  
The graduated rating provisions in 38 C.F.R. § 4.97 are 
applicable because he was entitled to receive compensation 
for pulmonary tuberculosis which had reached a condition of 
complete arrest as of August 19, 1968.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or who was 
entitled to receive compensation for tuberculosis.  For 
application in rating cases in which the protective 
provisions of Public Law 90-493 apply, the former graduated 
rating provisions pertaining to pulmonary tuberculosis are 
retained in 38 C.F.R. § 4.97.  

Under Diagnostic Code 6721, for those receiving compensation 
on August 19, 1968, chronic, far advance inactive pulmonary 
tuberculosis, warrants a 100 percent evaluation for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during service or 
subsequently.  The 100 percent evaluation will be reduced to 
50 percent for failure to submit to examination, or to follow 
prescribed treatment upon report to that effect from the 
medical authorities.  A 50 percent evaluation is warranted 
during the period from the third through the sixth years 
after the date of inactivity.  A 30 percent evaluation is 
warranted during the period from the seventh through the 
eleventh years after the date of inactivity.  Thereafter, a 
30 percent disability rating is the minimum evaluation if far 
advanced lesions had been diagnosed at any time while the 
disease process was active.  

In this case, the veteran has been service connected for 
pulmonary tuberculosis since the day after his discharge from 
the military in 1952.  While the disease was in the active 
infectious process, advanced lesions were diagnosed, and a 
100 percent rating was assigned in accordance therewith.  
However, the disease has been medically shown as "inactive" 
since 1954.  Under 38 C.F.R. § 4.97, the 30 percent rating is 
the minimum evaluation permitted following a diagnosis of 
active lesions.  But, on the other hand, in the absence of 
any medical evidence indicating that the pulmonary TB is 
active-or that it has been for many years now-there is no 
legal basis on which to assign a rating higher than 
30 percent.  Under the graduated rating provisions of the 
appropriate statute, since the 30 percent rating has been in 
effect since 1960 (almost 40 years), it is protected under 
38 U.S.C.A. § 110 and 38 C.F.R. § 3.951.  See also 38 C.F.R. 
§ 4.96.  Furthermore, in cases protected by the provisions of 
Public Law 90-493, as is the situation at hand, the graduated 
ratings of 50 and 30 percent will not be elevated.  See 
38 C.F.R. § 4.96(a).

The Board further notes that, effective October 7, 1996, 
substantive changes were made to the schedular criteria 
governing the evaluation of respiratory disorders, including 
pulmonary TB.  See 38 C.F.R. § 4.97 (1999).  Where, as here, 
the laws or regulations governing the claim change during the 
pendency of the appeal, the version most favorable to the 
veteran must be applied-absent a contrary intent of Congress 
or the Secretary of VA.  See Karnas v. Derwinski, 1 Vet. App 
308, 312-313 (1991).  Thus, the Board is obligated to analyze 
his claim for a higher rating under both the former and 
revised criteria.

Under Diagnostic Code 6844 pertaining to restrictive lung 
disease, specifically, to post-surgical residuals of a 
lobectomy, a 100 percent rating is warranted if the FEV-1 is 
less than 40 percent of predicted value; or if the FEV-1/FVC 
ratio is less than 40 percent of predicted value; or if the 
DLCO (SB) is less than 40 percent of predicted value; or if 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or the veteran requires outpatient oxygen therapy.  
A 60 percent under this code is warranted if the FEV-1 is 40 
to 55 percent of predicted value; or if the FEV-1/FVC ratio 
is 40 to 55 percent of predicted value; or if DLCO (SB) is 40 
to 55 percent of predicted value; or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent rating is warranted if the FEV-1 is 
56 to 70 percent of predicted value; or if the FEV-1/FVC 
ratio is 56 to 70 percent of predicted value; or if DLCO (SB) 
is 56 to 65 percent of predicted value.  Id.

Applying these current criteria to the evidence shows that 
the veteran's overall respiratory impairment meets the 
criteria for a 60 percent rating-as reflected by the results 
of the August 1996 PFT's indicating a FEV-1 of 52 percent of 
predicted value, the results of the August 1997 PFT's 
indicating a FEV-1 of 43 percent of predicted value, and a 
DLCO of 47 percent of predicted value.  However, it must 
be borne in mind that he also has COPD, which is not service 
connected or part and parcel of the pulmonary TB.  Therefore, 
the extent of his respiratory impairment that is due to the 
COPD cannot be considered in assessing the severity of his 
respiratory impairment that is due to the pulmonary TB, which 
is the question at issue.  This point is critically 
significant in this case because the VA physician who 
examined him in August 1997 indicated that only 50 percent 
(i.e., 1/2) of his overall respiratory impairment is due to his 
service-connected pulmonary TB and lung resection-meaning 
that the other 50 percent is not and, presumably, is caused 
by the COPD.  Consequently, since he only meets the criteria 
for a 60 percent rating when the respiratory impairment 
attributable to his pulmonary TB is combined with the 
respiratory impairment attributable to his COPD-by 
extrapolation, he is only entitled to the current rating of 
30 percent (1/2 of 60 percent).  Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  There is no other medical 
evidence of record suggesting otherwise, and the veteran does 
not have the medical expertise or training, himself, to 
differentiate the extent of his respiratory impairment that 
is due to his service-connected pulmonary TB from that 
attributable to his COPD.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).


The 30 percent rating represents the best approximation of 
the severity of the veteran's pulmonary TB disability-under 
either the former or revised criteria.  Therefore, this is 
the rating that must be assigned.  38 C.F.R. § 4.7.  Since 
the preponderance of the evidence is against a higher rating, 
the benefit-of-the-doubt doctrine does not apply.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Brown, 1 
Vet. App. 49, 55 (1990).

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected inactive pulmonary 
tuberculosis.  The medical evidence has not shown that his 
inactive pulmonary tuberculosis, in and of itself, has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  TDIU

The veteran alleges that he is unemployable as a result of 
the severity of his service-connected disabilities.  He says 
that, in February 1980, he retired after a long period on 
medical leave, due to low back, chest and hypertension 
problems.  By the time of his retirement, he had been placed 
on nonduty disability retirement because of those and other 
medical conditions.  As such, he asserts that his service-
connected disabilities are so severe as to render him unable 
to pursue substantially gainful employment.  


As a preliminary matter, the Board finds that the veteran's 
claim for individual unemployability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 48, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board also is 
satisfied that all relevant facts have been properly and 
sufficiently developed, including those requested by the 
Board in its July 1997 remand.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident, or disabilities affecting a single body system, 
will be considered as one disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities, alone [either 
individually or collectively] are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993) (emphasis added).  Consideration may not 
be given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Currently, the veteran is service-connected for inactive 
pulmonary tuberculosis, evaluated as 30 percent disabling, 
and for inactive non-pulmonary tuberculosis (a back 
condition), evaluated as 50 percent disabling, for a combined 
rating of 70 percent.  38 C.F.R. § 4.25.

Initially, the veteran's appeal included a claim for a higher 
rating for his inactive non-pulmonary tuberculosis (back 
condition).  In July 1997, the Board denied his request for a 
rating higher than 50 percent for that disability.  At the 
time, the Board had reviewed the veteran's records, including 
his private and VA medical records from August 1984 to March 
1993, a July 1994 medical evaluation report from the 
veteran's treating physician, T.M. Keating, M.D., and the 
August 1986 VA medical examination report.  The Board noted 
that the veteran has severe limitation of motion of his 
lumbar spine with pain in all spheres.  Also, a section of 
his lumbar spine is immobile (partially ankylosed) as a 
result of a spinal fusion.  Hence, the Board found that his 
overall back condition was analogous to unfavorable 
ankylosis, for which the currently assigned 50 percent 
evaluation is rated under Diagnostic Code 5289.  In making 
that determination, the Board took into account his 
complaints of pain and painful motion due to muscle spasms, 
etc., under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202, 205-7 (1995), regarding functional loss due to pain in 
cases supported by adequate pathology.  However, in the 
absence of fracture residuals of vertebra (Diagnostic Code 
5285), complete bony fixation (complete ankylosis) of his 
spine (Diagnostic Code 5286), or pronounced invertebral disk 
syndrome (Diagnostic Code 5293), the Board found that the 
criteria for a rating higher than 50 percent had not been 
met.  In addition, the Board noted that there was no showing 
that his inactive non-pulmonary tuberculosis (back condition) 
had caused marked interference with employment-beyond that 
contemplated in the assigned evaluation-or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board found that the criteria were not met for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).

The evidence added to the record since the Board's July 1997 
denial of an evaluation in excess of 50 percent for inactive 
non-pulmonary tuberculosis consists of the results of the 
veteran's August 1996 VA pulmonary function tests and report 
of his August 1997 VA examination, including the results of 
the pulmonary function tests completed during that 
examination.  These additional records pertain to his 
inactive pulmonary tuberculosis (TB) and do not address his 
inactive
non-pulmonary tuberculosis (back condition).  Hence, the 50 
percent rating currently assigned for his back condition is 
appropriate, and the criteria for a higher evaluation are not 
met.

Likewise, for the reasons discussed earlier in this decision, 
the Board finds that the 30 percent evaluation assigned for 
the veteran's service-connected inactive pulmonary 
tuberculosis is appropriate, and the criteria for a higher 
evaluation are not met.

In this case, the veteran clearly meets the percentage 
requirements for consideration of a total evaluation under 
38 C.F.R. § 4.16(a), and there is no indication from the 
medical evidence that his disabilities are incorrectly 
evaluated.  The question remains, though, whether he is 
unable to secure and maintain a substantially gainful 
occupation due solely to the severity of his service-
connected disabilities.

The veteran had a year of college education.  In his 
application for a TDIU, he indicated that he had not worked 
since March 1978, and that, after prolonged sick leave, he 
retired in February 1980 from a management position with a 
state agency for which he had been employed for over twenty-
two years.  He listed the cause of his retirement as spinal 
and chest disorders, presumably referring to his service-
connected disabilities.  In an August 1996 letter, he stated 
that, prior to his retirement, his employer had placed him on 
nonduty disability retirement because of low back pain, 
hypertension and other medical conditions.  

The veteran's VA hospitalization records for July 1979 show 
medical evaluation for essential hypertension, bilateral lung 
lobectomy for tuberculosis of the lung, osteoarthritis with 
low back syndrome, and a history of duodenal ulcer disease.  

The veteran's treating physician, D. Dean, D.O., in an April 
1980 letter, indicated that he had been treating the veteran 
since 1975 for hypertensive vascular disease, degenerative 
arthritis, anxiety reaction and recurrent episodes of 
gastroenteritis.  The physician further noted that the 
veteran also had a history of congenital deformity of both 
feet, pulmonary lesions, pleural parenchymal changes at the 
right base, recurrent episodes of pulmonary tuberculosis, and 
psoas abscess.  In the letter Dr. Dean noted that the veteran 
had been on a medical leave of absence from work for almost a 
year and continued to have recurrent abdominal pains and high 
blood pressure readings.  The physician recommended that the 
veteran take a medical retirement from his employment due to 
the continuation of the above conditions.  The physician 
further noted that he felt that the veteran was totally 
disabled and unable to perform duties for any gainful 
employment.  

The veteran's private and VA outpatient treatment records for 
1984 to 1993 reflect treatment primarily for chronic low back 
and shoulder pain, degenerative joint disease, eye problems, 
and hypertension.  In a medical statement dated in July 1994 
from the veteran's treating physician, T. Keating, M.D., the 
veteran's degenerative changes at the lumbosacral junction 
were more severe than previously noted.  

The diagnoses noted on the veteran's August 1996 VA 
examination report were status post partial lung resection 
with no active tuberculosis, spinal tuberculosis, status post 
spinal fusion from L1 through L4, chronic severe back pain 
resulting from degenerative arthritis in the thoracolumbar 
spine, and bilateral carpal tunnel syndrome.  The diagnoses 
noted on the veteran's August 1997 VA examination report were 
inactive pulmonary tuberculosis, status post lung resection, 
COPD, moderate to severe, chronic back pain, secondary to 
tuberculosis of the lumbar spine and spinal fusion and 
degenerative changes, hypertension, and status post carotid 
endarterectomy.  

The veteran obviously suffers from multiple disorders, a 
significant portion of which are not service connected, and 
the evidence of record shows that it is the collective effect 
of both the service-connected and nonservice-connected 
conditions that has adversely impacted his ability to work 
since 1980.  However, to the extent his earning potential has 
been affected by his service-connected back disability and 
pulmonary TB, he has been compensated accordingly with the 50 
and 30 percent respective ratings.  Ratings at these levels 
contemplate fairly significant interference with his 
employability status.  Nonetheless, there is no competent 
medical evidence indicating that his service-connected 
disabilities, alone, are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. at 529.  
Furthermore, he has not indicated that any such medical 
opinion exists.

In view of the foregoing, the Board finds that the record 
presents no legal basis to grant a TDIU.  While the Board has 
considered the applicability of the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b), the preponderance of the 
evidence is against the claim, so the doctrine is 
inapplicable.  Gilbert, 1 Vet. App. at 55.


ORDER

The claim for a rating higher than 30 percent for inactive 
pulmonary TB is denied.

The claim for a TDIU is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

